Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 12/31/19. Claims 1-7, 11-16 are pending in this application. 
Information Disclosure Statement
The information Disclosure statement filed on 12/31/19 has been received and is being considered. 
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 11-16 are rejected under 35 U.S.C. §103 as being unpatentable over Han (US 2015/0225848 A1, filed 23-Aug-2013).
Regarding claim 1, Han discloses a gas distribution  apparatus of a substrate processing apparatus (see figs 2 and 30), the gas spraying apparatus comprising: a first gas distribution module distributing a first gas to a first gas distribution space (first to third module receivers 133, 135 and 137); a second gas distribution module distributing a processing gas to a second gas distribution space which differs from the first gas distribution space(first to third module receivers 133, 135 and 137); and a third gas distribution module distributing a second gas to a third gas distribution space which differs from each of the first gas distribution space and the second gas distribution space(first to third module receivers 133, 135 and 137), wherein, when the first gas distribution module distributes the first gas, the second gas distribution module distributes the first gas to the second gas distribution space (G1 , para [0082]), and when the third gas distribution module distributes the second gas (G2 para [0082]), the second gas distribution module distributes the second gas to the second gas distribution space (see description of fig 5 describing flow path para [0082]).
This office action notes that Han does not explicitly disclose wherein the first gas distribution module and the second gas distribution module are configured such that, when the first gas distribution module distributes the first gas, the second gas distribution module distributes the first gas to the second gas distribution space, and
wherein the third gas distribution module and the second gas distribution module are configured such that, when the third gas distribution module distributes the second gas, the second gas distribution module distributes the second gas to the second gas distribution space,
wherein the second gas distribution module is configured to supply the first gas to an inner portion of a substrate placed in the first gas distribution space, and
wherein the second gas distribution module is configured to supply the second gas to an inner portion of a substrate placed in the third gas distribution space.
However, this office action notes that this is merely an apparatus configuration that is available to one having ordinary skill in the art, for the apparatus of the cited art is functionally identical to the claimed feature. Thus, such a variation is an obvious variation.
Regarding claim 2, Han discloses the gas distribution apparatus of claim 1, further comprising a purge gas distribution module distributing a purge gas to a purge gas distribution space which differs from each of the first gas distribution space, the second gas distribution space, and the third gas distribution space, wherein, when the purge gas distribution module distributes the purge gas, the second gas distribution module distributes the purge gas to the second gas distribution space (see figs 5 and 6 disclosing different spaces and gasses).
Regarding claim 3, Han discloses the gas distribution apparatus of claim 1, wherein
each of the first gas distribution module and the second gas distribution module activates the first gas by using plasma and distributes an activated first gas (see paras [0112]-[0118] disclosing plasma on process gasses), and each of the third gas distribution module and the second gas distribution module activates the second gas by using the plasma and distributes an activated second gas(see paras [0112]-[0118], disclosing plasma on the process gasses). 
Regarding claim 4, Han discloses a substrate processing apparatus comprising:
a process chamber 110; a substrate supporting unit installed in the process chamber to support a plurality of substrates 120, the substrate supporting unit rotating about a rotational shaft (see para [0052] describing rotation); a chamber lid covering an upper portion of the process chamber 130; and
a gas distribution unit installed in the chamber lid to distribute a processing gas to the substrate supporting unit (140 distributes gas to 120, see fig 5), wherein the gas distribution unit comprises a first gas distribution module installed in the chamber lid to distribute a source gas, a second gas distribution module installed in the chamber lid at a position spaced apart from the first gas distribution module, and a third gas distribution module installed in the chamber lid at a position spaced apart from each of the first gas distribution module and the second gas distribution module to distribute a reactant gas (see fig 5, Pg, RG, SG), when the first gas distribution module distributes the source gas, the second gas distribution module distributes the source gas(see fig 5, Pg, RG, SG), and when the third gas distribution module distributes the reactant gas, the second gas distribution module distributes the reactant gas(see fig 5, Pg, RG, SG).
Regarding claim 5, Han discloses the substrate processing apparatus of claim 4, wherein
the gas distribution unit comprises a purge gas distribution module installed in the chamber lid at a position spaced apart from the first gas distribution module (130/167), the second distribution module, and the third gas distribution module (see fig 5), and when the purge gas distribution module distributes the purge gas, the second gas distribution module distributes the purge gas (see figs 5 and 6).
Regarding claim 6, Han discloses the substrate processing apparatus of claim 4, wherein the second gas distribution module is installed in the chamber lid and is disposed at a position upwardly spaced apart from the rotational shaft of the substrate supporting unit (see para [0089] disclosing that distribution modules are detachably connected to chamber lid 130).
Regarding claim 7, Han discloses the substrate processing apparatus of claim 4, wherein
the substrate supporting unit rotates about the rotational shaft in order for the plurality 
of substrates to move along a rotational path (see paras [0052] and [0108] disclosing rotation of wafers),
the first gas distribution module and the third gas distribution module are installed in the chamber lid to overlap the rotational path of the plurality of substrates(see para [0089] disclosing that distribution modules are detachably connected to chamber lid 130), and the second gas distribution module is installed in the chamber lid not to overlap the rotational path of the plurality of substrates(see para [0089] disclosing that distribution modules are detachably connected to chamber lid 130, and paras [0052] and [0108] disclosing rotation).
Regarding claim 11, Han discloses a substrate processing method of processing a substrate by distributing a processing gas to the inside of a process chamber, the substrate processing method comprising: a time division processing process of processing the substrate in a time division mode of changing and distributing the processing gas in the process chamber with time; and
a space division processing process of processing the substrate in a space division mode of distributing different processing gases to spaces of the process chamber (see para [0085] disclosing processing speed, which is a function of both time and space).
Regarding claim 12, Han discloses the substrate processing method of claim 11, further comprising a repetition processing process of alternately repeating the time division processing process and the space division processing process(see para [0085] disclosing processing speed, which is a function of both time and space, see para [0086] and para [0121] disclosing different speeds).
Regarding claim 13, Han discloses the substrate processing method of claim 11, wherein the time division processing process comprises: distributing a source gas to a first gas distribution space and a second gas distribution space, which is adjacent to the first gas distribution space, of the process chamber (see figs 5 and 6); distributing a purge gas to the first gas distribution space and the second gas distribution space; distributing a reactant gas to the first gas distribution space and the second gas 
distribution space (see figs 5 and 6 disclosing RG, PG, SG); and distributing the purge gas to the first gas distribution space and the second gas distribution space(see figs 5 and 6 disclosing RG, PG, SG).
Regarding claim 14, Han discloses the substrate processing method of claim 11, wherein the time division processing process comprises: distributing a source gas to a first gas distribution space and a second gas distribution space, which is adjacent to the first gas distribution space, of the process chamber(see para [0085] disclosing processing speed, which is a function of both time and space, see para [0086] and para [0121] disclosing different speeds); purging the source gas (see paras [0118]-[0122]); distributing a reactant gas to the second gas distribution space and a third gas distribution space which differ from the first gas distribution space(see figs 5 and 6 disclosing RG, PG, SG); and purging the reactant gas (see paras [0118]-[0122] disclosing purging and reactant gas).
Regarding claim 15, Han discloses the substrate processing method of claim 11, wherein the space division processing process comprises distributing a source gas to a first gas distribution space of the process chamber(see figs 5 and 6 disclosing RG, PG, SG), distributing a purge gas to a second gas distribution space adjacent to the first gas distribution space(see figs 5 and 6 disclosing RG, PG, SG), and distributing a reactant gas to a third gas distribution space which differs from each of the first gas distribution space and the second gas distribution space(see figs 5 and 6 disclosing RG, PG, SG disclosing different spaces), and the distributing of the source gas to the first gas distribution space, the distributing of the purge gas to the second gas distribution space, and the distributing of the reactant gas to the third gas distribution space are simultaneously performed(see paras [0118]-[0122] disclosing purging and reactant gas).
Regarding claim 16, Han discloses the substrate processing method of claim 15, wherein
the space division processing process further comprises distributing the purge gas to a purge gas distribution space which differs from the first gas distribution space, the third gas distribution space(see paras [0118]-[0122] disclosing purging and reactant gas see para [0085] disclosing processing speed, which is a function of both time and space, see para [0086] and para [0121] disclosing different speeds), and the second gas distribution space, and the distributing of the source gas to the first gas distribution space, the distributing of the purge gas to the second gas distribution space, the distributing of the reactant gas to the third gas distribution space, and the distributing of the purge gas to the purge gas distribution space are simultaneously performed(see figs 5 and 6 disclosing RG, PG, SG disclosing different spaces).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813